DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Amendment entered 05/10/2021.

Status of Claims
3.	Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 1-3, 6-7, 10-13, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (US 2007/0110056) in view of DESHPANDE (US 2019/0182537).

Regarding Claims 1 and 11, Hwang discloses a broadcast television support platform (see Fig. 1; such as BCAST service application platform 104, 108, 113, etc.) with corresponding method, comprising: 
based upon subscription rules (such as terminal that is capable of receiving the BCAST service, and can be connected to the cellular network according to terminal capability) and subscriber status (such as target user profile) on the wireless device implementing the television receiver to support reception and display of the terrestrial television content (e.g., see Para 45-48; such as a BCAST Subscription Management (BSM) block 113 manages subscription information and service provisioning information for receipt of BCAST service).
Hwang is silent about implementing ATSC 3.0 (Advanced Television Systems Committee 3.0) standards and further configured for receiving and displaying terrestrial television content.
In an analogous art, DESHPANDE discloses, as in one embodiment, a system is able to support both BCAST service platform and ATSC 3.0 standard (e.g., see Table 11; Para 246-247). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hwang to include implementing ATSC 3.0 standards and further configured for receiving and displaying terrestrial television content, as taught by DESHPANDE to take advantage of popular digital broadcast standard can be supported so as to expand subscription coverage.

Regarding Claims 2 and 12, DESHPANDE discloses the television receiver comprises an ATSC compliant receiver (see Fig. 1; Para 153; such as a primary device 102 including mobile device with ATSC compliant receiver); it would be obvious also include a receiver to support the latest ATSC 3.0 version; Hwang further discloses the at least one processor being configured to implement subscription management features to the wireless device implementing the television receiver to support reception and display of the terrestrial television content (e.g., see Para 45); and the subscription management features provided by the at least one processor include at least one of the following: information provided by the at least one processor, features provided by the at least one processor, and data provided by the at least one processor (e.g., see Para 45).

Regarding Claims 3 and 13, Hwang further discloses the at least one processor being configured to provide access to programming information to the wireless device implementing the television receiver to support reception and display of the terrestrial television content (e.g., see Para 45); and the programming information includes at least one of the following: electronic program guides (EPGs) and interactive program guides (IPGs) that include menu-based systems that provide users with continuously updated menus displaying broadcast programming (e.g., see Para 10; Para 17; Para 39; Para 41; Para 44-45; Para 49; such as BCAST Service Guide equivalent to EPGs).

Regarding Claims 6 and 16, DESHPANDE discloses the television receiver comprises an ATSC compliant receiver (see Fig. 1; Para 153; such as a primary device 102 including mobile device with ATSC compliant receiver); it would be obvious also include a receiver to support the latest ATSC 3.0 version; Hwang further discloses the at least one processor being configured to provide television scheduling to the wireless device implementing the television receiver to support reception and display of the terrestrial television content (e.g., see Para 45); and the television scheduling includes at least one of the following: channels, television shows, sporting events, times, length of shows, cast, production crew, personnel biographies, plot summaries, trivia, fan reviews, and ratings (e.g., see Para 41-43; Para 48; Para 96).

Regarding Claims 7 and 17, Hwang further discloses the at least one processor being configured to provide television guide information to the wireless device implementing the television receiver to support reception and display of the terrestrial television content (e.g., see Para 49-50).

Regarding Claims 10 and 20, Hwang further discloses a system (e.g., see Fig. 1) comprising the broadcast television support platform (such as BCAST Service Application 104, 108, 113 etc.) of claim 1 and the wireless device (119), the wireless device comprising a transceiver (inherent in a mobile or cellular phone, see Para 59; ) configured to transmit data and receive data via a wireless network (see Fig. 1; Abstract: such as a wireless communication/broadcast system supporting the BCAST service); a processor (see Para 6; Para 59; inherent in a mobile terminal 119 such as a mobile phone or a notebook computer) configured to control the transceiver and execute an application (see Para 45; such as receive and play video/audio content); the application configured to connect utilizing the transceiver to the broadcast television support platform via the wireless network (see Fig. 1; Para 45); the television receiver (inherent in the terminal device 119 to receive broadcast video/audio content such as DVB-H broadcast); the application is further configured to implement and control the television receiver (see Para 45-46; such as select a program to view via service guide); a display to display video associated with received television signals (inherent in the terminal device 119 to display video); and a computer readable medium configured to store the application (inherent in the memory of a computing based device).



5.	Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (US 2007/0110056) and DESHPANDE (US 2019/0182537) as applied to claims 1 and 11 above, and further in view of Schlack et al (US 2019/0364425).

Regarding Claims 4 and 14, Hwang discloses the at least one processor being configured to at least one of the following: add policies based upon subscription rules and subscriber status, delete policies based upon subscription rules and subscriber status, modify policies based upon subscription rules and subscriber status.
In an analogous art, Schlack equally discloses, as in one embodiment, the at least one processor being configured to at least one of the following: add policies based upon subscription rules and subscriber status, delete policies based upon subscription rules and subscriber status, modify policies based upon subscription rules and subscriber status (e.g., see Para 7; Para 12). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of Hwang and DESHPANDE to include the at least one processor being configured to at least one of the following: add policies based upon subscription rules and subscriber status, delete policies based upon subscription rules and subscriber status, modify policies based upon subscription rules and subscriber status, as taught by Schlack to take advantage of system flexibility to accommodate dynamic system requirement changes so as to better serve the subscribers.


6.	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (US 2007/0110056) and DESHPANDE (US 2019/0182537) as applied to claims 1 and 11 above, and further in view of CONUS (US 2021/0051443).

Regarding Claims 5 and 15, Hwang discloses the at least one processor being configured to manage the television receiver, channel access and display for the wireless device implementing the television receiver to support reception and display of the terrestrial television content (e.g., see Para 43-45) but is silent about the television receiver comprising a Software-Defined Radio (SDR) chip.
In an analogous art, CONUS discloses a Software-Defined Radio (SDR) chip with advantage of programmability. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of Hwang and DESHPANDE to include a Software-Defined Radio (SDR) chip, as taught by CONUS to take advantage of software programmability for convenience and save valuable time for modification or upgrading.

7.	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (US 2007/0110056) and DESHPANDE (US 2019/0182537) as applied to claims 1 and 11 above, and further in view of Ellis et al (US 2002/0174430).

Regarding Claims 8 and 18, Hwang is not explicit about the at least one processor being configured to provide digital video recorder (DVR) functionality to the wireless device implementing the television receiver to support reception and display of the terrestrial television content; and wherein the digital video recorder (DVR) functionality includes play back, record, pause, fast-forward, and rewind functionality of television programming stored in a memory of the wireless device.
In an analogous art, Ellis equally discloses the at least one processor being configured to provide digital video recorder (DVR) functionality to the wireless device implementing the television receiver to support reception and display of the terrestrial television content (see Fig. 2C; Para 181); and wherein the digital video recorder (DVR) functionality includes play back, record, pause, fast-forward, and rewind functionality of television programming stored in a memory of the wireless device (e.g., see Para 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of Hwang and DESHPANDE to include the at least one processor being configured to provide digital video recorder (DVR) functionality to the wireless device implementing the television receiver to support reception and display of the terrestrial television content; and wherein the digital video recorder (DVR) functionality includes play back, record, pause, fast-forward, and rewind functionality of television programming stored in a memory of the wireless device, as taught by Ellis to take advantage of vast storing capability of central storage device to accommodate less-capable devices like mobile devices for popular time-shifting viewing.

8.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al (US 2007/0110056) and DESHPANDE (US 2019/0182537) as applied to claims 1 and 11 above, and further in view of Schlack et al (US 2019/0364425) and Ellis et al (US 2002/0174430).

Regarding Claims 9 and 19, Hwang in view of Schlack and Ellis discloses and render “the at least one processor being configured to implement subscription management features to the wireless device implementing the television receiver to support reception and display of the terrestrial television content (see Hwang: Para 45); the at least one processor being configured to provide access to programming information to the wireless device implementing the television receiver to support reception and display of the terrestrial television content (see Hwang: Para 45-46); the programming information includes at least one of the following: electronic program guides (EPGs) and interactive program guides (IPGs) that include menu-based systems that provide users with continuously updated menus displaying broadcast programming (see Hwang: Para 39; Para 41; Para 44-45); the at least one processor being configured to at least one of the following: add policies based upon subscription rules and subscriber status, delete policies based upon subscription rules and subscriber status, modify policies based upon subscription rules and subscriber status (see Schlack: Para 7; Para 12); the at least one processor being configured to manage the television receiver, channel access and display for the wireless device implementing the television receiver to support reception and display of the terrestrial television content; the at least one processor being configured to provide digital video recorder (DVR) functionality to the wireless device implementing the television receiver to support reception and display of the terrestrial television content; and the digital video recorder (DVR) functionality includes play back, record, pause, fast-forward, and rewind functionality of television programming stored in a memory of the wireless device (see Ellis: Para 181; Para 18)” to be obvious since all the recited features are well-known in the art and would not constitute patentable subject matters.

Response to Arguments
9.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new grounds of rejection.
Conclusion
10.	Claims 1-20 are rejected.

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426